                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division



 DEVIN G. NUNES,

                         Plaintiff,

         vs.                                          Civil No.: 3:19-CV-00889

 CABLE NEWS NETWORK, INC.,

                         Defendant.


               CONSENT MOTION TO EXTEND DEADLINE TO RESPOND

        Defendant Cable News Network, Inc. (“CNN”) hereby moves the Court to extend its

deadline to answer or otherwise respond to Plaintiff’s Complaint (Dkt. No. 1) to January 17, 2020.

Plaintiff consents to this request.

        In support of this motion, CNN states as follows:

        1.      On December 3, 2019, Plaintiff filed his Complaint, which was served on CNN on

December 5, 2019. CNN’s responsive pleading is currently due December 26, 2019.

        2.      This extension is requested in good faith. Undersigned counsel need additional

time to investigate the allegations in the Complaint and prepare a response. The response is

currently due over the holidays (the day after Christmas), when counsel and client personnel have

travel and family plans that will make it more difficult to coordinate with each other and prepare

an appropriate response.

        3.      Counsel for CNN have conferred with counsel for the Plaintiff, Steven S. Biss, who

consents to this extension.
       WHEREFORE, CNN respectfully requests that the Court enter an order extending CNN’s

time to file a responsive pleading until January 17, 2020.


 Dated: December 18, 2019                Respectfully submitted,

                                         WILLIAMS & CONNOLLY LLP

                                         By:     /s/ Dane H. Butswinkas

                                         Dane H. Butswinkas (VSB No. 30562)
                                         Stephen J. Fuzesi (pro hac vice application pending)
                                         725 Twelfth Street, N.W.
                                         Washington, DC 20005
                                         Telephone: (202) 434-5000
                                         Facsimile: (202) 434-5029
                                         sfuzesi@wc.com

                                         Attorneys for Cable News Network, Inc.




                                                 2
                               CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of December 2019, I caused a true and correct copy of

the foregoing Consent Motion to Extend Deadline to Respond to be served on counsel of record

via the Court’s CM/ECF system.



                                            /s/ Dane H. Butswinkas

                                            Dane H. Butswinkas
